DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said platform" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13, 15-16, 18, 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (U.S. 2017/0203673) in view of Ito et al (U.S. 10,029,571).
Parker discloses a lawn maintenance vehicle having a frame, a plurality of ground engaging members (28), and a power source (engine, see paragraph 0047) for selectively driving at least one of said ground engaging members (28), said lawn maintenance vehicle comprising: a seat assembly (16) operatively connected to said frame (20) for supporting an operator, wherein the seat assembly includes a platform (58) and orientation of said platform (58) relative to said frame (20) is adjustable; a sensor array (44, 46) for measuring at least one operating condition (vehicle roll and pitch), said sensor array (44, 46) providing output data in response to said at least one operating condition; a controller (42) continually receiving said output data from said sensor array (44, 46), said controller (42) calculating at least one of a first driving condition (vehicle roll) and a second driving condition (vehicle pitch); an adjustment mechanism (36, 64) operatively connected to said controller (42) and said platform (58); wherein said controller (42) causes said adjustment mechanism (36, 64) to rotate said platform (58) relative to said frame (20) in response to at least one of said first driving condition (vehicle roll) and said second driving condition (vehicle  pitch), a seat (16) attached to said platform (58) for receiving said operator, wherein calculating said first driving condition is determining when said frame is traversing a non-horizontal surface (see fig. 1B), wherein said controller (42) causes said adjustment mechanism (36) to adjust said platform (58) relative to said frame (20) to normalize forces on said operator relative to a longitudinal axis (22) about which said platform (58) is rotatable when said frame (20) is traversing a non-horizontal surface (see fig. 1b), wherein calculating said second driving condition is determining when a direction of said frame is being turned, wherein said platform (58) is adjustable about a longitudinal axis relative to said frame 
Parker discloses every element of the invention as discussed above except that the lawn maintenance vehicle comprise: a pair of control levers selectively controlling said at least one driven ground engaging member; wherein said pair of control levers are lap bars, wherein said pair of control levers are hand grips movable in a fore-aft manner.
Ito et al teaches the lawn maintenance vehicle comprise: a pair of control levers (15a, 15b) selectively controlling said at least one driven ground engaging member (2a, 2b); wherein said pair of control levers (15a, 15b) are lap bars, wherein said pair of control levers (15a, 15b) are hand grips movable in a fore-aft manner.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a single steering wheel of Parker’s vehicle by replacing a pair of control levers as taught by Ito in order to improve a vehicle steering control on a sloping ground.
Allowable Subject Matter
Claims 2, 6-12, 14, 17, 19-25, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-35 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614
March 8, 2022